MUNSON, J.
It was not necessary for the defendant wife to bring herself within the rules by which the rights of sureties are ordinarily determined, as laid down in Arbuckle v. Templeton, 65 Vt. 205. It is always competent for a married woman who has signed a personal obligation with her husband to show that her relation to the obligation is that of a surety. A wife cannot become a surety for her husband’s debt except by way of mortgage, and the fact that the agreement by which she undertakes to do so is in writing cannot preclude her from taking advantage of this incapacity. Testimony offered by a married woman to show that she in fact signed as a surety for her husband is not received to vary a written contract, but to show that as against her there is no contract. No. 140, Acts of 1884.'
The defendant’s motion for a judgment in her favor notwithstanding the verdict for the plaintiff, was properly over*234ruled. Nearly all the authorities concur in saying that such a judgment is never rendered for a defendant. It was done in Hackett v. Hewitt, 57 Vt. 442; but the earlier cases in this State are in harmony with the general current of authority. French v. Steele, 14 Vt. 479; Stoughton v. Mott, 15, Vt. 162.

'Judgment reversed and cause remanded.